Citation Nr: 1628321	
Decision Date: 07/15/16    Archive Date: 07/28/16

DOCKET NO.  14-18 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a bilateral hip disability.

2.  Entitlement to service connection for a bilateral knee disability.

3.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected disabilities.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to an initial rating higher than 70 percent for posttraumatic stress disorder (PTSD) with depression and insomnia.

7.  Entitlement to a rating in excess of 10 percent for degenerative arthritis of the lumbar spine.
8.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from July 1999 to June 2002 and from June 2008 to September 2010.

These matters come before the Board of Veterans' Appeals (Board) from June 2012 and August 2013 rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Wichita, Kansas.  In the June 2012 decision, the RO denied entitlement to service connection for tinnitus and hypertension.  In the August 2013 decision, the RO made the following determinations: denied entitlement to service connection for a bilateral knee disability, a bilateral hip disability, and erectile dysfunction; granted service connection for PTSD with depression and insomnia and assigned an initial 70 percent disability rating, from June 28, 2012; and denied entitlement to a rating in excess of 10 percent for degenerative arthritis of the lumbar spine.
The Veteran testified before a Decision Review Officer (DRO) at a September 2012 hearing at the RO.  A transcript of the hearing has been associated with the file.

The Board notes that the agency of original jurisdiction (AOJ) characterized the hip issue on appeal as being entitlement to service connection for a bilateral hip condition (claimed as sacroiliac dysfunction) in the August 2013 rating decision and that this issue was adjudicated by the AOJ on a de novo basis.   However, a claim of service connection for a bilateral hip disability was denied in the June 2012 rating decision, the Veteran did not submit a notice of disagreement (NOD) within a year of the issuance of the June 2012 decision with respect to the denial of service connection for a bilateral hip disability (he only submitted a timely NOD with respect to the June 2012 denial of service connection for tinnitus and hypertension), and new and material evidence was not submitted within that year.

Where the claim in question has been finally adjudicated at the AOJ level and not appealed, the statutes make clear that the Board must initially determine whether new and material evidence has been submitted with regard to the claim of service connection for a bilateral hip disability, regardless of whether the previous action denying the claim was appealed to the Board.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Only where the Board concludes that new and material evidence has been received does it have jurisdiction to consider the merits of the claim.  Hickson v. West, 11 Vet. App. 374, 377 (1998).  Thus, despite the prior characterization of the hip issue throughout the appeal, the Board has included the issue of whether new and material evidence has been received to reopen the claim of service connection for a bilateral hip disability.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran was afforded a VA general medical examination in March 2011 and was diagnosed as having essential hypertension.  In August 2011, a VA physician assistant reviewed the Veteran's claims file and opined that his hypertension clearly and unmistakably existed prior to service and was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  The physician assistant reasoned that the normal progression of hypertension is the requirement of increasing number of medications for treatment.  A complication of cocaine usage, which is documented, is uncontrolled hypertension.  Also, a review of VA treatment records dated prior to the Veteran's active duty from 2008 to 2010 includes readings consistent with uncontrolled hypertension.

The August 2011 opinion is insufficient because it is entirely based upon a finding that the Veteran's hypertension pre-existed his period of service from June 2008 to September 2010 and that it was not aggravated beyond its natural progression during this period of service.  The opinion provider did not acknowledge, however, the Veteran's initial period of active service from July 1999 to June 2002 and the fact that elevated blood pressure readings were recorded during this period of service (e.g. readings of 169/99 and 164/88 in June 2001 and March 2002, respectively).  The Veteran's April 1999 entrance examination did not indicate any blood pressure abnormalities and he is presumed sound at service entrance.  See 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015).  Hence, a remand is necessary to obtain a new opinion (preferably from the medical professional who provided the August 2011 opinion) as to the etiology of the Veteran's hypertension.

A VA audiologic examination was conducted in August 2011 and the Veteran was diagnosed as having tinnitus.  The audiologist who conducted the examination opined that the tinnitus was not likely ("less likely than not"/"less than 50 percent probability") a symptom associated with the Veteran's hearing loss.  The examiner reasoned that the Veteran's hearing was normal bilaterally and that tinnitus complaints were not documented in his service records.  The examiner also explained that there did not appear to be any hearing related service medical records during the 2008 to 2010 timeframe.  The only hearing related information present were hearing screenings in April 1999, February 2000, and August 2001.  These screenings indicated normal hearing sensitivity bilaterally.  Tinnitus complaints were not documented in the service records.

The August 2011 audiologic examination is insufficient because the only opinion that was provided pertains to whether the Veteran's tinnitus is a symptom associated with hearing loss.  The examiner did not provide any specific opinion as to whether the tinnitus is directly related to service, to include the Veteran's reported noise exposure and tinnitus in service.  Therefore, a remand is also necessary to obtain an addendum opinion (preferably from the examiner who conducted the August 2011 VA audiologic examination) as to the etiology of the Veteran's tinnitus.

The Veteran was also afforded VA examinations in July 2013 to assess the nature and etiology of his claimed bilateral knee disability and erectile dysfunction and he was diagnosed as having resolved mild patellofemoral joint syndrome and erectile dysfunction.  The examiner who conducted the examinations opined that the claimed knee disability was not likely ("less likely than not"/"less than 50 percent probability") incurred in or caused by service.  The examiner reasoned that the Veteran was never evaluated for, treated for, or diagnosed with a bilateral knee condition during active duty.  Knee x-rays were normal bilaterally and the Veteran was diagnosed with mild patellofemoral joint syndrome of the right knee in March 2011.  There was no documentation of this diagnosis during active service.  The Veteran reported that he did not run or do anything strenuous that would contribute to this condition and the condition typically resolves on its own with rest and ice.  Given the fact that the Veteran reportedly did not engage in any physical activity, the examiner opined that the patellofemoral joint syndrome had resolved without residuals.  The examiner then listed the causes of patellofemoral joint syndrome as reflected in medical literature.

The July 2013 knee opinion is insufficient because it appears to be entirely based on the absence of objective evidence of treatment for patellofemoral joint syndrome in the Veteran's service treatment records and the fact that this disability had apparently resolved at the time of the July 2013 examination.  The opinion, however, does not reflect consideration of the reports from the Veteran that he experienced knee symptoms ever since his second period of service, that he continued to experience knee pain while ambulating and was unable to run due to his knees, and that he did not seek treatment for his knee symptoms while in service.  In this regard, a medical opinion is inadequate if it is based solely on the absence of documentation in the record and does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).   Dalton v. Peake, 21 Vet. App. 23 (2007).  A remand is therefore necessary to afford the Veteran a new VA examination to assess the nature and etiology of his current knee disability.

As for erectile dysfunction, the examiner opined that the disability was not likely ("less likely than not"/"less than 50 percent probability") incurred in or caused by service.  The examiner explained that the Veteran had never presented to a health care provider for his claim of "sexual issues" and had not been evaluated for, diagnosed with, or treated for such a disability.  It would be mere speculation to ascertain the cause of his claim of "intimacy issues" due to the fact that he has numerous contributing factors.  He has a diagnosis of PTSD with medication management and pain issues with opioid medications.  Also, the Veteran had been seeking "street drugs" for pain control issues and had received Methadone, Dilaudid, and Percocet.  These can all contribute to sexual intimacy issues and erectile dysfunction.

The July 2013 erectile dysfunction opinion is also insufficient because the examiner initially provided a definitive opinion that the erectile dysfunction was not likely related to service, but subsequently explained that "it would be mere speculation" to determine the cause of the erectile dysfunction.  Also, the Veteran has contended that his erectile dysfunction is secondary to his service-connected back disability and the medications taken for this disability and an April 2013 VA mental health nurse practitioner note reflects that the Veteran had "sexual side [e]ffects from antidepressants."  There has been no opinion provided as to whether the current erectile dysfunction was caused or aggravated by a service-connected disability.  Thus, a remand is also necessary to obtain an addendum opinion (preferably from the examiner who conducted the July 2013 VA examination) that addresses the etiology of the Veteran's current erectile dysfunction.

As for the appeal for a higher initial rating for PTSD with depression and insomnia, a veteran must be afforded a thorough and contemporaneous examination when the record does not adequately reveal the current state of his disability.  Hart, 21 Vet. App. at 508 (citing, inter alia, Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The record is inadequate and the need for a contemporaneous examination occurs when there is evidence (including a veteran's statements) of a possible increase in disability since the last examination.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (citing, inter alia, Snuffer v. Gober, 10 Vet. App. 400, 403 (1997)).

The evidence suggests that the Veteran's service-connected psychiatric disability may have worsened since his last VA examination in July 2013.  For example, a March 2015 VA social work note indicates that the Veteran was experiencing "an increase in his anger and irritability" as well as increased feelings of depression and worsened sleep impairment.  Given this evidence and the fact that the issue of entitlement to a higher initial rating for the service-connected psychiatric disability is otherwise being remanded to obtain Social Security Administration (SSA) disability records, the Board finds that a new examination should be conducted upon remand to assess the current severity of the Veteran's service-connected psychiatric disability.

With respect to the claim for an increased rating for the service-connected back disability, a VA examination was conducted in July 2013 to assess the severity of the disability.  The ranges of spinal motion were not recorded in the examination report and no information was provided as to any functional loss associated with the Veteran's back disability.  The examiner explained that the examination could not be completed because the Veteran reported that he was going to fall and he would not allow the examiner to perform the necessary testing.  The Veteran's representative has subsequently contended that the July 2013 examination was inadequate (see the representative's July 2015 statement).  In light of the fact that the issue of entitlement to an increased rating for the service-connected back disability is otherwise being remanded to obtain SSA disability records, the Board finds that a new examination should be conducted upon remand to attempt to obtain the necessary findings to accurately assess the current severity of the Veteran's service-connected back disability.

Furthermore, entitlement to a TDIU may be an element of an appeal for a higher initial rating and a claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

In the present case, the Veteran's representative requested in the Veteran's August 2013 NOD that "entitlement to total disability based upon individual unemployability be considered in the context of [the Veteran's] appeal for a higher disability rating for his service-connected conditions."  Also, there is evidence that the Veteran's service-connected disabilities have significantly impacted his ability to work and that he may be prevented from working due to his service-connected psychiatric disability (see an August 2013 VA mental health nurse practitioner note).  The RO denied entitlement to a TDIU by way of an August 2012 rating decision, but the Veteran did not appeal the decision.  Nevertheless, given the evidence of medical disabilities, the claims for the highest ratings possible, and evidence of unemployability, the issue of entitlement to a TDIU is properly before the Board under Roberson and Rice.

The Board recognizes that the ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one.  See 38 C.F.R. § 4.16(a) (2015); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Here, however, in light of the evidence of potential worsening of the Veteran's service-connected psychiatric disability, the fact that there is no recent information as to impacts of all his service-connected disabilities on his employability, and the fact that the Board is otherwise remanding the issue of entitlement to a TDIU to obtain the Veteran's SSA disability records, the Board finds that a VA Social and Industrial Survey that provides an updated and full description of the effects of the Veteran's service-connected disabilities on his employability is warranted upon remand.

In addition, the claim for a TDIU is inextricably intertwined with the claims of service connection for a bilateral knee disability, a bilateral hip disability, erectile dysfunction, tinnitus, and hypertension.

Moreover, the VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2015).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

A March 2015 VA psychiatry note reflects that the Veteran was reportedly in receipt of SSA disability benefits for an unspecified disability.  The United States Court of Appeals for Veterans Claims has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  The records associated with the Veteran's claim for SSA benefits have not been obtained and may be relevant to the issues on appeal.  Hence, the AOJ should attempt to obtain such records upon remand.

Updated VA treatment records should also be secured upon remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the file all outstanding VA records of the Veteran's treatment, to specifically include: 

(a)  all records from the VA Eastern Kansas Health Care System dated from February 2015 through the present;

(b)  all records from VA Butler Healthcare dated from June 2015 through the present; 

(c)  all records from the VA Pittsburgh Healthcare System dated from March 2015 through the present;

(d)  all records contained in the Cleveland Vista electronic records system and dated from August 2007 through the present; and

(e)  all such relevant records from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.  If unable to obtain any identified records, take action in accordance with 38 C.F.R. § 3.159(e).

2.  Contact the SSA and obtain a copy of that agency's decision(s) concerning the Veteran's claim(s) for disability benefits, including any medical records relied upon to make the decision(s).

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.  If unable to obtain any identified records, take action in accordance with 38 C.F.R. § 3.159(e).

3.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records and any records from the SSA, schedule the Veteran for a VA examination to assess the nature and etiology of any current knee disability.  All indicated tests and studies shall be conducted.

All relevant electronic records, including a copy of this remand and any records obtained pursuant to this remand, must be sent to the examiner for review.

For any knee disability experienced/diagnosed since June 2012, the examiner shall answer the following question:

Is it at least as likely as not (50 percent probability or more) that the current knee disability had its onset during the period of service from July 1999 to June 2002 or from June 2008 to September 2010, had its onset in the year immediately following either period of service (in the case of any currently diagnosed arthritis), is related to the Veteran's reported knee problems in service, is related to his physical activities in service, or is otherwise the result of a disease or injury in service?

In formulating the above opinion, the examiner should specifically acknowledge and comment on any knee disabilities experienced/diagnosed since June 2012, the Veteran's reported physical activities and knee problems in service, and his reports of a continuity of knee symptomatology in the years since service. 

The examiner must provide reasons for each opinion given.

The examiner is advised that the Veteran is competent to report his activities and knee problems in service, his symptoms, and history, and such statements by the Veteran (including his reports of a continuity of knee symptomatology in the years since service) must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports regarding symptoms or a continuity since service, the examiner must provide a reason for doing so.  The absence of evidence of treatment for knee problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.  

4.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records and any records from the SSA, ask the examiner who conducted the July 2013 VA genitourinary examination to review all relevant electronic records (including a copy of this remand and any records obtained pursuant to this remand) and provide a new opinion as to the etiology of the Veteran's current erectile dysfunction.

If the individual who conducted the July 2013 VA genitourinary examination is no longer employed by VA or is otherwise unavailable, document that fact in the file, and arrange to obtain a medical opinion from another appropriate medical professional based on claims file review.  Only arrange for the Veteran to undergo further examination by an appropriate medical professional if one is deemed necessary in the judgment of the individual designated to provide the addendum opinion.

For any erectile dysfunction experienced since June 2012, the opinion provider should answer the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that the current erectile dysfunction had its onset during the period of service from July 1999 to June 2002 or from June 2008 to September 2010 or is otherwise the result of a disease or injury in service?

(b)  Is it at least as likely as not (50 percent probability or more) that the current erectile dysfunction was either (i) caused or (ii) aggravated by the Veteran's service-connected PTSD with depression and insomnia and/or degenerative arthritis of the lumbar spine (to include any medications taken for these disabilities)?

If the current erectile dysfunction was aggravated by a service-connected disability, the opinion provider should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The opinion provider must provide reasons for each opinion given.

The opinion provider is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  If the opinion provider rejects the Veteran's reports regarding symptoms, the opinion provider must provide a reason for doing so.  The absence of evidence of treatment for erectile dysfunction in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.  


5.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records and any records from the SSA, ask the examiner who conducted the August 2011 VA audiologic examination to review all relevant electronic records (including a copy of this remand and any records obtained pursuant to this remand) and provide a new opinion as to the etiology of the Veteran's current tinnitus.

If the individual who conducted the August 2011 VA audiologic examination is no longer employed by VA or is otherwise unavailable, document that fact in the file, and arrange to obtain a medical opinion from another appropriate medical professional based on claims file review.  Only arrange for the Veteran to undergo further examination by an appropriate medical professional if one is deemed necessary in the judgment of the individual designated to provide the addendum opinion.

For any tinnitus experienced since January 2011, the opinion provider should answer the following question:

Is it at least as likely as not (50 percent probability or more) that the current tinnitus had its onset during the period of service from July 1999 to June 2002 or from June 2008 to September 2010, had its onset in the year immediately following either period of service (in the case of any currently diagnosed organic disease of the nervous system), is related to the Veteran's noise exposure in service, is related to his reported tinnitus in service, or is otherwise the result of a disease or injury in service?

In formulating the above opinions, the opinion provider should specifically acknowledge and comment on any tinnitus experienced/diagnosed since January 2011, the Veteran's reported noise exposure and tinnitus in service, and his reports of a continuity of tinnitus symptomatology in the years since service. 

The opinion provider must provide reasons for each opinion given.

The opinion provider is advised that the Veteran is competent to report noise exposure and tinnitus in service, his symptoms, and history, and such statements by the Veteran (including his reports of a continuity of tinnitus symptomatology in the years since service) must be specifically acknowledged and considered in formulating any opinions.  If the opinion provider rejects the Veteran's reports regarding symptoms or a continuity since service, the opinion provider must provide a reason for doing so.  The absence of evidence of treatment for tinnitus in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.  However, the opinion provider must also consider the inconsistent information concerning a continuity of tinnitus symptomatology in the years since service.  

6.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records and any records from the SSA, ask the medical professional who provided the August 2011 VA hypertension opinion to review all relevant electronic records (including a copy of this remand and any records obtained pursuant to this remand) and provide a new opinion as to the etiology of the Veteran's current hypertension.

If the individual who provided the August 2011 VA hypertension opinion is no longer employed by VA or is otherwise unavailable, document that fact in the file, and arrange to obtain a medical opinion from another appropriate medical professional based on claims file review.  Only arrange for the Veteran to undergo further examination by an appropriate medical professional if one is deemed necessary in the judgment of the individual designated to provide the addendum opinion.

For any hypertension diagnosed since January 2011, the opinion provider should answer the following question:

Is it at least as likely as not (50 percent probability or more) that the current hypertension had its onset during the period of service from July 1999 to June 2002 or from June 2008 to September 2010, had its onset in the year immediately following either period of service, or is otherwise the result of a disease or injury in service?

In formulating the above opinion, the opinion provider should specifically acknowledge and comment on any hypertension diagnosed since January 2011 and all instances of treatment for elevated blood pressure readings/hypertension in the Veteran's service treatment records (to include the readings of 169/99 and 164/88 in June 2001 and March 2002, respectively).  The opinion provider is also advised the Veteran is presumed sound at service entrance in July 1999 with respect to hypertension.

The opinion provider must provide reasons for each opinion given.

The opinion provider is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  If the opinion provider the Veteran's reports regarding symptoms, the opinion provider must provide a reason for doing so.

7.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records and any records from the SSA, schedule the Veteran for a VA examination to assess the current severity of his service-connected back disability.  All indicated tests and studies shall be conducted.

All relevant electronic records, including a copy of this remand and any records obtained pursuant to this remand, must be sent to the examiner for review. 

The ranges of thoracolumbar spinal motions shall be reported in degrees.  The examiner should also specifically answer the following question with respect to all appropriate ranges of thoracolumbar spinal motions:

What is the extent of any additional limitation of thoracolumbar spinal motion (in degrees) due to weakened movement, excess fatigability, incoordination, pain, and/or flare-ups? 

The examiner should report whether there is any muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.

The examiner should also report whether there is any ankylosis of the thoracolumbar spine.  If ankylosis is present, the examiner should specify whether it is favorable or unfavorable and the angle at which the spine is held. 

The examiner should also report the total duration of any incapacitating episodes due to intervertebral disc syndrome requiring bed rest prescribed by a physician and treatment by a physician during any 12 month period. 

The examiner should also specify any nerves affected by the service-connected back disability and provide an opinion as to the severity of any associated paralysis, neuritis, or neuralgia.

The examiner must provide reasons for any opinion given.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions concerning the severity of his back disability.  If the examiner rejects the Veteran's reports regarding symptoms, the examiner must provide a reason for doing so. 

8.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records and any records from the SSA, schedule the Veteran for a VA psychiatric examination to assess the current severity of his service-connected psychiatric disability.  All indicated tests and studies shall be conducted. 
All relevant electronic records, including a copy of this remand and any records obtained pursuant to this remand, must be sent to the examiner for review. 

The examiner should report the nature and severity of all signs and symptoms of the Veteran's psychiatric disability and fully describe the impact of the disability on his occupational and social functioning.

The examiner must provide reasons for any opinion given.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions concerning the severity of his psychiatric disability.  If the examiner rejects the Veteran's reports regarding symptoms, the examiner must provide a reason for doing so. 

9.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records and any records from the SSA, schedule the Veteran for a VA Social and Industrial Survey to ascertain the impact of his service-connected disabilities (i.e., PTSD with depression and insomnia; migraine headaches with post concussion syndrome; degenerative arthritis of the lumbar spine; and cervicalgia with cervical arthritis) on his employability.  

All relevant electronic records, including a copy of this remand and any records obtained pursuant to this remand, must be sent to the examiner for review.

The VA Social Industrial surveyor is requested to describe the Veteran's employment history, and provide a full description of the effects, to include all associated limitations, of his service-connected disabilities on his ordinary activities, to include his employability, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  The surveyor should also separately describe the extent to which a bilateral knee disability, a bilateral hip disability, erectile dysfunction, tinnitus, and hypertension would limit the Veteran's ordinary activities (to include his employability) if these were considered service-connected disabilities.

The surveyor must provide reasons for any opinion given.

The surveyor is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  If the surveyor rejects the Veteran's reports regarding symptoms, the surveyor must provide a reason for doing so.

10.  If any benefit sought on appeal remains denied, the AOJ should issue a supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

